       Case 1:20-cv-01279-EPG Document 35 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HEIDI KELLERHALS,                                No. 1:20-cv-01279-EPG
12                       Plaintiff,                    ORDER CONCERNING NOTICE FOR
                                                       VOLUNTARY DISMISSAL
13           v.
                                                       (ECF No. 34)
14    MAIRA RUELAS, et al.,
15                       Defendants.
16

17          On April 14, 2021, Plaintiff Heidi Kellerhals filed a notice of voluntary dismissal pursuant

18   to Federal Rule of Civil Procedure 41(a)(2). (ECF No. 34). Because Defendants have filed an

19   answer, (ECF No. 17), and did not stipulate to the voluntary notice, a plaintiff may dismiss this

20   case under Rule 41(a) only upon with Defendants’ stipulation, Fed. R. Civ. P. 41(a)(1)(A)(ii), or

21   upon a motion and court order, id. 41(a)(2). Accord Wilson v. City of San Jose, 111 F.3d 688, 692

22   (9th Cir. 1997) (“Once the defendant serves an answer or a motion for summary judgment,

23   however, the plaintiff may no longer voluntarily dismiss under Rule 41(a)(1), but must file a

24   motion for voluntary dismissal under Rule 41(a)(2). Unlike a Rule 41(a)(1) notice of dismissal, a

25   Rule 41(a)(2) motion requires court approval.” (citations omitted)).

26          A Rule 41(a)(2) motion for voluntarily dismissal “is addressed to the district court's sound

27   discretion.” Stevedoring Serv. of Am. v. Armilla Intern. B.V., 889 F.2d 919, 921 (9th Cir.1989).

28   “A district court should grant a motion for voluntary dismissal under Rule 41(a)(2) unless a
                                                       1
       Case 1:20-cv-01279-EPG Document 35 Filed 04/15/21 Page 2 of 2


 1   defendant can show that it will suffer some plain legal prejudice as a result.” Smith v. Lenches,

 2   263 F.3d 972, 975 (9th Cir.2001). “ ‘[L]egal prejudice’ means ‘prejudice to some legal interest,

 3   some legal claim, some legal argument.’ ” Id. at 976 (quoting Westlands Water Dist. v. United

 4   States, 100 F.3d 94, 97 (9th Cir.1996)).

 5          Accordingly, Defendants are directed to file a response or statement of non-opposition to

 6   the notice within fourteen (14) days of the date of this order. Alternatively, the parties may file a

 7   stipulation of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

 8
     IT IS SO ORDERED.
 9

10      Dated:     April 15, 2021                               /s/
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
